Chadwick, J.
(dissenting) — I dissent. Mrs. Schuster had been a member of a local lodge of The Knights and Ladies of Security, but had voluntarily allowed her membership to lapse. She became ill, was taken to a hospital in Spokane, where it was made known to her husband that she must submit to a capital operation. Thereupon her husband, the present plaintiff guardian, hastened to the home of the financial secretary of the local lodge and paid the arrearage of dues, as well as some in advance. Even though the local officer had notice or knowledge of the true state of facts, it should not be held to bind the company. The reinstatement was in direct violation of her contract and was a fraud upon the membership. The policy was designed to prevent such frauds. It provides in terms that the receipt 'and retention of assessments or dues, in case the suspended member is not in good standing, shall not have the effect of reinstating the member or entitling the beneficiary to any rights under the beneficiary certificate. Beneficiary associations are not like insurance companies. Their affairs are not *47conducted for profit. The detail of their affairs are not conducted by trained business agents, but of necessity must go through the hands of lodge members who are frequently unskilled in the ways of business and have no knowledge of the technical rules of the law. The parties had a right to make the contract in the terms stated, and should now be held to it. In my judgment the cases cited in the majority opinion are not in line with the case at bar. Indeed, no case will be found holding that a fraud can be worked against a voluntary fraternal benefit association under the cover of an estoppel. The most the plaintiff is entitled to recover is the amount paid for reinstatement, and judgment should be entered for that amount.
Morris, J., concurs with Chadwick, J.